PER CURIAM.
Anthony Bono (“Father”) appeals from a judgment of the Circuit Court of St. Louis County dissolving Father’s marriage to Kelly Bono (“Mother”) and ordering him to pay $1,280.00 per month in child support for his son, Anthony Michael Bono.1 Father alleges that two items on Mother’s Form 14 were incorrect, and therefore there is no evidence to support the child support award. More specifically, Father claims that Mother’s Form 14 improperly attributed a monthly income of $16,995.00 to him and $4,000.00 in maintenance to Mother. As Father admits on appeal, he “didn’t file a Form 14 thereby acceding to the Form 14 filed by [Mother].” It is well-settled that “an appellant must show he filed a completed Form 14 with the trial court before he can request the appellate court to review an alleged trial court error on that issue.” State, Div. of Family Services v. Williams, 861 S.W.2d 592, 595 (Mo.App. E.D.1993) (citations omitted). Having failed to file a Form 14, Father has no basis to appeal the trial court’s award of child support in the amount of $1,280.00 per month. Accordingly, we affirm the trial court’s order.

. The trial court also distributed property, divided debts and ordered an award of attorney's fees and costs. Father has appealed only the award of child support.